Citation Nr: 1144268	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder, also claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) beginning from November 24, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted service connection for dysthymic disorder, also claimed as posttraumatic stress disorder (PTSD), anxiety, and depression, and assigned an initial 10 percent disability rating, effective from July 20, 2006.  The Veteran expressed disagreement with the assigned initial disability rating and perfected an appeal.

During the pendency of this appeal, by rating action dated in December 2008, the RO issued a rating decision in December 2008, in which a 30 percent disability rating for the dysthymic disorder was assigned, effective from July 20, 2006.  Because a rating higher than 30 percent is available for this disability, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also on appeal is a January 2010 rating decision, which denied the issues of (1) whether new and material evidence had been received to reopen a claim of entitlement to service connection for prostate cancer; (2) whether new and material evidence had been received to reopen a claim of entitlement to service connection for a heart condition, claimed as atrial fibrillation with third degree AV block, status post pacemaker (also claimed as irregular heartbeat; congestive heart failure; leaky valve and mitral valve prolapse); (3) whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension; (4) whether new and material evidence had been received to reopen a claim of entitlement to service connection for benign prostatic hypertrophy with nocturia (claimed as enlarged prostate); and (5) entitlement to a TDIU.  

In November 2010, the Board remanded the matter to the RO for additional development.  

In particular, the Board, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), directed the RO to issue a Statement of the Case regarding the issues of whether new and material evidence had been submitted to reopen service connection claims for prostate cancer; a heart condition; hypertension; benign prostatic hypertrophy with nocturia; and the original claim of entitlement to TDIU claim.  

Upon remand, the RO issued a Statement of the Case in August 2011 addressing the issues of whether new and material evidence had not been submitted to reopen service connection claims for prostate cancer; hypertension; and benign prostatic hypertrophy with nocturia.  The Veteran did not subsequently file a timely Appeal To Board Of Veterans' Appeals (VA Form 9) (substantive appeal).  Accordingly, those issues are no longer in appellate status before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Also, the RO issued a rating decision in July 2011, which (1) granted service connection for coronary artery disease, status post pacemaker implantation for chronic atrial fibrillation (Nehmer Grant) associated with herbicide exposure, assigned an initial 60 percent rating, effective July 26, 2006; and a total schedular rating (100 percent), effective from November 24, 2010; and (2) granted a TDIU  effective from November 15, 2006, until November 24, 2010, based on a determination that the Veteran was shown to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities beginning from November 15, 2006.  The RO went on to explain that they discontinued the TDIU effective from November 24, 2010, in light of the total schedular rating (100 percent) assigned for the heart disorder effective on that date.  

The Board notes, with regard to the July 2011 rating decision, that an award of a total schedular rating (100 percent) for a certain disability(ies) does not render moot the issue of entitlement to a TDIU for separate disabilities.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); AB, 6 Vet. App. at 38.  Thus, the issue of entitlement to a TDIU remains in appellate status as a component of the claim for a higher initial disability rating for dysthymic disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND


After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

As noted above, the Board previously remanded this matter in November 2010.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, there was not substantial compliance with the Board's November 2010 remand directives, as follows.  

First, the Board directed the RO/AMC to obtain the Veteran's VA outpatient psychiatric records dated from June 2010, forward.  Upon remand, the Veteran submitted his VA cardiology treatment records for this time period, but his VA psychiatric treatment records were not obtained, as directed by the Board.  Importantly, in this regard, the Veteran underwent a VA examination in March 2011, and the VA examiner cited to recent VA mental health treatment records, including a psychiatric consultation in December 2010, and ongoing group therapy from August to October 2010 and from January 2011.   

As a corollary, the Board notes that the claims file demonstrates that there are further VA psychiatric treatment records missing prior to June 2010.  For instance, a June 2010 VA psychiatric consultation cites prior records from December 2010 and February 2010.  These records, however, are not currently associated with the claims file.  

In light of the outstanding VA mental health treatment records, which the Board directed the RO/AMC to obtain, there was not substantial compliance with this November 2010 Board remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Second, the Board directed the RO/AMC to provide the Veteran with a Statement of the Case addressing the issue of entitlement to a TDIU.  As explained above, this issue remains in appellate status despite the July 2011 rating decision awarding a TDIU effective from November 15, 2006, until November 24, 2010.  See Bradley, 22 Vet. App. at 294; Rice, 22 Vet. App. 447.  

The RO/AMC did not otherwise issue a Statement of the Case addressing the issue of entitlement to a TDIU.  Thus, there was not substantial compliance with this remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

As a final matter, the Board finds that a new VA examination is necessary to decide the issue.  The Veteran last underwent a VA examination in April 2011 to evaluate the severity of the service-connected dysthymic disorder.  In an April 2011 addendum, the VA examiner opined that the Veteran's dysthymic disorder and PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The VA examiner also opined that the Veteran was not employable at that time due to dysthymic disorder and PTSD, but was hoped to become employable in the future, from a psychological perspective, with continued mental health treatment.  Earlier in the addendum, the VA examiner noted that the Veteran had ongoing psychiatric treatment for his symptoms.  

Thus, upon remand a new VA examination should be arranged to assess the current nature, extent and severity of the service-connected psychiatric disorder.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board wishes to make clear, in this regard, that it is necessary to consider the appropriateness of awarding "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) on this issue.  Fenderson v. West, 12 Vet App 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC shall obtain all of the Veteran's outstanding VA treatment records including (a) missing records prior to June 2010 and (b) all records beginning from June 2010.  All records obtained must be associated with the claims file.  All attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above requested development, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA mental health examination to determine the nature and severity of all current residuals of the service-connected dysthymic disorder, also claimed as PTSD, anxiety, and depression.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner shall review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's psychiatric disorder.  

The examiner is also asked to estimate the Veteran's Global Assessment of Functioning (GAF) Scale score, and to comment on the impact of the service-connected psychiatric disability picture on his employment and activities of daily life, to include whether the disability picture is productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

The examiner is asked to ensure that all medical findings are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  However, the examiner is requested to base all determinations on the Veteran's overall service-connected psychiatric disability picture in relation to how it affects his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  Specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions shall be provided, as appropriate. 

4.  Thereafter, the RO/AMC shall readjudicate the claim on appeal for an initial rating in excess of 30 percent for dysthymic disorder to include consideration of the appropriateness of assigning staged ratings.  The RO/AMC must also expressly determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any determination remains unfavorable to the Veteran, he should be provided with a Supplemental Statement of the Case, and he should be given an opportunity to respond to it.

5.  Thereafter, if a total schedular disability rating (100 percent) is not assigned for the dysthymic disorder, also claimed as PTSD, anxiety, and depression, for any period of appellate review, the RO/AMC must provide the Veteran with a Statement of the Case directly addressing the issue of entitlement to a TDIU.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

Thereafter, if, and only if, the Veteran files a timely VA Form 9 on the issue, the RO/AMC shall undertake any further indicated development and readjudicate the claim in light of the entire evidentiary record, and then issue a Supplemental Statement of the Case, if appropriate.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

